                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 State Farm Mutual Automobile Insurance                  Case No. 18-cv-2459 ECW
 Company,

                      Plaintiff,

 v.                                                               ORDER

 Tyler Havemeier, Nikki Blank, and
 Jacob Gatzlaff,

                      Defendants.


       This matter is before on the Court on Plaintiff’s Motion in Limine Regarding the

Admissibility of Defendant Havemeier’s Alford Plea (Dkt. 65). The parties have

consented to the jurisdiction of this Court pursuant to 28 U.S.C. § 636 and Rule 73 of the

Federal Rules of Civil Procedure. (Dkts. 13, 14.) Plaintiff State Farm Mutual

Automobile Insurance Company (“State Farm”) seeks an order ruling that Defendant

Tyler Havemeier’s (“Havemeier”) Alford Plea, including evidence of the plea and

testimony from the plea hearing, is admissible as evidence of intent to injure and for the

purpose of impeachment at the upcoming bench trial in this matter.

       In its Order on the parties’ cross motions for summary judgment, the Court

rejected State Farm’s contention that it was entitled to summary judgment on the basis

that Havemeier’s intent to harm Defendant Jacob Gatzlaff (“Gatzlaff”) could be

determined based solely on the Alford plea to Felony Second Degree Assault with a

Deadly Weapon, given the underlying record with respect to the plea. (Dkt. 50 at 12-20.)
That said, the Court noted in its Order on State Farm’s Motion for Certification for

Interlocutory Appeal that it had not issued a decision with respect to the admissibility to

the Alford plea at trial. (Dkt. 56 at 19 n.4.)

       As part of the present Motion, State Farm argues that evidence and testimony

regarding Havemeier’s Alford plea to Felony Second Degree Assault with a Deadly

Weapon, in the Brown County criminal matter related to the June 27, 2016 incident

where Gatzlaff was struck by Havemeier, are probative of Havemeier’s intent to cause

bodily injury and are admissible to show Havemeier’s intent and for purpose of

impeachment. (Dkt. 66 at 3-4.) State Farm also asserts that Havemeier’s Alford plea and

hearing transcript are admissible under Rule 410 of the Federal Rules of Evidence

because Havemeier’s plea has not been withdrawn and a plea of nolo contendere is not an

available plea in Minnesota state courts. (Id at 4-5.)

       Gatzlaff responded to the Motion as follows: 1

       Defendant Jacob Gatzlaff does not object to Plaintiff’s Motion in Limine
       regarding the admissibility of Defendant Tyler Havemeier’s Alford Plea.
       Although, Gatzlaff completely disagrees with Plaintiff’s interpretation of the
       Alford plea as it relates to Havemeier’s intent to cause bodily injury. Gatzlaff
       has the entire transcript of the Alford Plea on his Exhibit List and therefore
       has no objection to its admissibility.

(Dkt. 71.)

       Given that Gatzlaff does not object to the admissibility of the Havemeier’s Alford

plea and hearing transcript with respect to the plea, the Court will grant State Farm’s



1
      The Court notes that Defendants Tyler Havemeier and Nikki Blank have not made
an appearance in this matter as of the date of this Order.
Motion insofar as to their admissibility at trial. The Court notes that Rule 410 of the

Federal Rules of Evidence does not preclude the admissibility at trial of Havemeier’s

Alford plea and hearing transcript. Rule 410 provides in relevant part as follows:

        (a) Prohibited Uses. In a civil or criminal case, evidence of the following is
        not admissible against the defendant who made the plea or participated in the
        plea discussions:

               (1)    a guilty plea that was later withdrawn;

               (2)    a nolo contendere plea;

               (3)   a statement made during a proceeding on either of those
               pleas under Federal Rule of Criminal Procedure 11 or a
               comparable state procedure; or

               (4) a statement made during plea discussions with an attorney
               for the prosecuting authority if the discussions did not result in
               a guilty plea or they resulted in a later-withdrawn guilty plea.

Fed. R. Evid. 410(a).

        Havemeier’s Alford plea and hearing transcript do not fall into any of the

exclusions set forth in Rule 401(a). The plea was never withdrawn, and the plea and

Havemeier’s testimony during the Alford hearing do not constitute a statement made

during plea discussions with an attorney for the prosecuting authority if the discussions

did not result in a guilty plea or they resulted in a later-withdrawn guilty plea. Further,

the Minnesota Supreme Court has distinguished a plea of nolo contendre from an Alford

plea:

        Rule 410 also excludes evidence of pleas of nolo contendre. The reference
        is to nolo pleas from other jurisdictions, as Minnesota does not allow nolo
        pleas. See Minn. R. Crim. P. 1401; Minn. R. Evid. 410 comm. cmt.—1977.
        Unlike a nolo plea, Alford pleas are accepted only after inquiry into actual
       guilt, so they should be accepted as standard guilty pleas for purposes of
       Rule 410.

Doe 136 v. Liebsch, 872 N.W.2d 875, 885 n.3 (Minn. 2015) (citations omitted).

                                         ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

OREDERED that: Plaintiff’s Motion in Limine Regarding the Admissibility of

Defendant Havemeier’s Alford Plea (Dkt. 65) is GRANTED insofar as Tyler

Havemeier’s Alford Plea and plea hearing transcript shall be admissible at the upcoming

bench trial in this matter



DATED: May 28, 2021                              s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge
